People v Ayuso (2018 NY Slip Op 04749)





People v Ayuso


2018 NY Slip Op 04749


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2008-04760
 (Ind. No. 2243/06)

[*1]The People of the State of New York, respondent,
vMarcus Ayuso, appellant.


Marcus Ayuso, Auburn, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John Castellano, Johnnette Traill, and Jonathan K. Yi of counsel), for respondent.
Paul Skip Laisure, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 18, 2011 (People v Ayuso, 80 AD3d 708), affirming a judgment of the Supreme Court, Queens County, rendered May 8, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court